Citation Nr: 1232157	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension (HTN).  

2.  Entitlement to an initial (compensable) rating for episcleritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to May 1984 and from January 1985 to February 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In June 2007, the Board remanded the claims for additional evidentiary development.  Now that the development has been completed, the claims have been returned for further appellate consideration.  


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's HTN been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

2.  The Veteran's bilateral eye disability is manifested by bilateral corrected visual acuity of 20/20 and a full field of vision; however, the record is at least in equipoise showing that he has experienced intermittent but ongoing episcleritis, uveitis, and sclerotic in the years after service.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for HTN are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.104, DC 7101 (2011).  

2.  The criteria for an initial disability rating of 10 percent, but not greater, for episcleritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.20, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes (DCs) 6002-6003, 6061-6080 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in August 2002, January 2008, and May 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the January 2008 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  


Background

STRs reflect that the Veteran was treated during service for high blood pressure and for recurrent iritis and/or scleritis.  Post service records show treatment for "pink eye" in 2001.  He was prescribed Prednisone drops and Motrin.  When examined by VA in September 2002, his blood pressure readings were 137/102, 146/92, and 142/100.  HTN was diagnosed.  The Veteran also reported that he had recurrent pink eye which occurred about every 6 to 8 weeks.  This condition was relieved by antibiotic drops.  On exam, there were no exudates or hemorrhages.  His pupils were round to reactive to light and accommodation.  Sclerae and conjunctivae were clear at the time of exam.  There was no redness or drainage noted.  The diagnosis was intermittent episcleritis of uncertain etiology.  

In a February 2003 rating decision, service connection for HTN and for episcleritis (claimed as pink eye) was established, and a 10 percent rating and a noncompensable rating were assigned, respectively.  The effective date for these assignments was March 1, 2002.  

A private report reflects that the Veteran was seen in June 2003 for recurrent red eyes (which occurred approximately every 8 weeks).  The Veteran gave a history of having been diagnosed with iritis, episcleritis, and scleritis.  He currently had no symptoms.  The examiner noted that his vision was 20/20 in both eyes with normal intraocular pressure.  

Private records in 2003-2006 show that the Veteran was seen on an ongoing basis for eye complaints.  Conjunctivitis was noted in April 2003.  Uveitis was noted in March 2004 and in April and May 2004, the diagnosis was conjunctivitis.  He reported pain and discharge in the right eye.  Frequency of occurrence was noted.  His inflammatory condition was noted to be improved with the use of medication.  Uveitis was again noted in August 2005.   

In January 2003, the Veteran's blood pressure was recorded as 168/104.  In April 2003, it was 144/95.  The reading was 133/81 in June 2003, and 126/95, and 162/111 in May 2004.  A reading of 122/70 was noted in November 2005.  

In June 2007, the Board remanded the claims for additional development, to include a contemporaneous examination to determine the severity of the Veteran's HTN and episcleritis.  

The Veteran failed to report for VA examination scheduled in April 2010.  He did show, however, for VA examinations in June 2011.  Each examiner noted that the claims file was reviewed.  Upon HTN evaluation, the Veteran noted that he had never taken medication for his HTN.  Blood pressure readings of 170/104, 158/104, and 150/100 were recorded.  The diagnosis was essential HTN.  VA eye examination reflected recurring "pink eye" requiring ongoing treatment.  The Veteran's visual field was full with good fixation in both eyes.  Visual acuity was to 20/20, bilaterally.  No current uveitis was seen, although it was noted current eye medication ("Pred Forte") was necessary for the left eye.  

Analysis

HTN

38 C.F.R. § 4.104, DC 7101 provides that hypertensive vascular disease is defined either as HTN or as isolated systolic HTN.  HTN is defined as diastolic blood pressure predominately 90 mm or greater, and isolated systolic hypertension is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  This code requires that HTN due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, be evaluated as part of the condition causing HTN rather than by a separate evaluation (as HTN).  

Under DC 7101, HTN or isolated systolic hypertension must be confirmed by blood pressure readings taken two or more times on at least three different days and is rated according to a range of diastolic pressure levels.  The minimum compensable rating of 10 percent disabling is available where diastolic pressure is predominantly 100 or more, or where systolic pressure is predominately 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control of HTN.  A 20 percent disability rating is available under this DC where diastolic pressure is predominantly 110 or more, or where systolic pressure is predominantly 200 or more.  A 40 percent rating is available under this DC where diastolic pressure is predominantly 120 or more.  Finally, the maximum rating of 60 percent disabling is available under this DC where diastolic pressure is predominantly 130 or more.  See 38 C.F.R. § 4.104, DC 7101 (2011).

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for HTN for any period of time covered by the appeal.  DC 7101 makes clear that a 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  None of the objective evidence of record shows that his HTN is manifested by a systolic blood pressure predominantly 200 or more or a diastolic blood pressure predominantly 110 or more.  In fact, systolic or diastolic blood pressure readings that high are not of record.  It is also noted that the Veteran does not take daily medication to control his HTN.  

The Board finds the STRs and post service private and VA records are highly probative evidence on the issue of the initial increased rating claim for HTN.  The STRs and post-service treatment records include blood pressure readings, but they do not show that the Veteran has a predominant systolic blood pressure of 200 or more or a predominant diastolic blood pressure of 110 or more.  The June 2011 VA C&P examination report is also highly probative evidence on the issue of the initial increased rating claim for HTN because the examiner relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) in reaching her conclusions.  

Thus, the Board finds that the severity of the Veteran's currently diagnosed HTN more nearly approximates the criteria for an initial evaluation of 10 percent under the criteria of DC 7101.  An initial evaluation in excess of 10 percent is not warranted for any period of time covered by the appeal, particularly where, as here, the Veteran's predominant systolic blood pressure is not 200 or more, nor is the predominant diastolic blood pressure 110 or more.  Regrettably, therefore, the Veteran is not entitled to an initial evaluation in excess of 10 percent for HTN under DC 7101 for any period of time covered by the appeal and the claim is denied.  Other DCs contained in 38 C.F.R. § 4.104 have been considered but are not applicable in the current case as he is not service-connected for these disabilities.

Episcleritis

The RO rated the Veteran' bilateral eye disability as noncompensable pursuant to 38 C.F.R. § 4.84a, DC 6002-6003.  Under these codes scleritis/iritis are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss; pain, rest requirements, or episodic incapacity, combining an additional 10 percent rating during the continuance of active pathology.  The minimum rating during active pathology is 10 percent.  The best distant vision obtainable after best correction by glasses will be the basis for rating loss of visual acuity.  38 C.F.R. § 4.75 (2008).  Corrected visual acuity of 20/40 or better warrants a noncompensable evaluation.  38 C.F.R. § 4.84a, DC 6079 (2008).  

The medical record throughout the course of his appeal reflects recurrent eye complaints of "pink eye" with the associated symptoms of pain and discharge, but no impairment of visual acuity, or other residual effects of the service-connected episcleritis.  While the objective findings appear to be mild, there is evidence of record that reflects that the Veteran's eye problems have been ongoing since separation from service.  While active pathology has often not been indicated at the time of evaluations in the years after service, the record reflects a long standing eye problem which requires ongoing treatment, most commonly diagnosed as uveitis and conjunctivitis, for which medication is required.  

Based upon the evidence of record, and resolving all reasonable doubt in the Veteran's favor, it is found that an initial rating of 10 percent is warranted for the bilateral eye disorder, claimed as pink eye, and classified as episcleritis.  The evidence shows that this condition has been ongoing since service connection was established in March 2002.  His symptoms are best associated with a 10 percent rating under 6018 regarding active conjunctivitis.  This is the maximum rating allowable under this DC.  His symptoms do not warrant ratings in excess of 10 percent under the other applicable DCs, to include 6002 or 6003 as no impairment of visual acuity or field loss is indicated.  Significant pain and rest requirements and episodic incapacity are also not indicated, but it is the conclusion of the Board that the evidence is at least in relative equipoise that this condition has been recurrent and ongoing over the years since the Veteran was discharged from service in 2002.  

Final Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements to his healthcare providers and to the RO or the lay statements submitted by others in support of his claims.  Moreover, as noted above, the Board finds that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In this regard, the Board finds that the severity of HTN and episcleritis are questions that require medical knowledge.  Therefore, the Board finds that the Veteran's opinions are not competent evidence as to the issues on appeal.  This is also true of any lay statements submitted in support of the claims.  Id.  

The Board has considered whether there is any evidence which warrants consideration of evaluations in excess of 10 percent for HTN and episcleritis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of HTN and eye problems that the Veteran has reported. 

Since the criteria reasonably describe the Veteran's disability levels and symptomatology, the Veteran's disability picture due to HTN and eye problems are contemplated by the Schedule.  The assigned schedular evaluations are, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to HTN and episcleritis are entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits as to the claim for an increased rating for HTN.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim as to that issue.  However, as the evidence is in relative equipoise as to severity of eye problems (reflecting ongoing active pathology), reasonable doubt has been resolved in the Veteran's favor resulting in an initial rating of 10 percent for episcleritis.  



ORDER

An initial rating in excess of 10 percent for HTN is denied.  

Entitlement to an initial rating of 10 percent for episcleritis is granted from March 1, 2002, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


